The gist of the crime is not a concealment of the death and the cause thereof, but an attempt to so conceal them that they may not come to light. Such a concealment may be attempted by one who is unable to keep knowledge of the facts from others whose assistance is necessarily called for, and upon whom secrecy is enjoined. With these limitations, knowledge of the facts may be communicated to others by one who is making every prudent effort of concealment, amounting to such an endeavor as the statute was designed to prevent. A reasonable regard for the mother's health and life might have required aid from the neighbor who was enlisted in the safe keeping of the secret.
Exceptions overruled.
CLARK, J., did not sit.